Citation Nr: 0418229	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to reversal or revision of a September 3, 
1971, rating action on the basis of clear and unmistakable 
error (CUE).

2.  Entitlement to an effective date prior to February 3, 
1999, for a grant of service connection for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1970 to June 1971.  

On July 25, 2003, the Board of Veterans' Appeals (Board) 
denied the veteran's claim of entitlement to an effective 
date prior to February 3, 1999, for a grant of service 
connection for major depressive disorder.  The veteran 
disagreed with that decision and filed a timely notice of 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).

In March 2004, pursuant to a joint motion of the parties, 
the Court vacated the Board's July 2003 decision and 
remanded the issue for readjudication consistent with the 
joint motion.  

In part, the joint motion noted that in July 2003, there 
was an outstanding issue of whether there had been CUE in a 
September 3, 1971, rating action which had denied 
entitlement to compensation for the veteran's schizo-
affective psychosis with depression.  Accordingly, the 
joint motion noted that such issue had to be adjudicated by 
the Board.  That issue will be decided below.

The issue of entitlement to an effective date prior to 
February 3, 1999, for a grant of service connection for 
major depressive disorder is addressed in the REMAND 
portion of the decision below.  It is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 3, 1971, the RO denied entitlement to VA 
compensation for schizoaffective psychosis manifested by 
depression. 

2.  On September 3, 1971, the correct facts, as they were 
known at the time, were before the RO, and the statutory 
and regulatory provisions extant at the time were correctly 
applied.


CONCLUSION OF LAW

The criteria have not been met to reverse or revise the 
RO's September 3, 1971, rating action which denied 
entitlement to VA compensation for schizoaffective 
psychosis manifested by depression.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.105(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I..  The Facts and Analysis

In its September 3, 1971, pursuant to a request for 
adjudicative action by the Wichita VA medical facility, the 
RO granted service connection for schizo-affective 
psychosis manifested by depression.  Such action, however, 
was only for the purpose of receiving VA medical care.  
38 U.S.C.A. § 602 (1970).  The RO effectively denied 
service connection for compensation purposes, noting that 
such disability had existed prior to service and had not 
been aggravated thereby.  The veteran now contends that the 
RO's failure to grant compensation benefits in September 
1971 was clearly and unmistakably erroneous.  

Previous determinations by the RO which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 U.S.C.A. § 5109A.; 
38 C.F.R. § 3.105(a).  Where evidence establishes such 
error, the prior decision will be reversed or revised.  A 
rating or other adjudicative decision that constitutes a 
reversal or revision of a prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  Id.

The Court has consistently stressed the rigorous nature of 
the concept of CUE, stating that such is "an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not 
mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE denotes 
"errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  "It 
must always be remembered that [CUE] is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995). 

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

In September 1971, as now, service connection connoted many 
factors.  Basically, it meant that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability had been incurred coincident with 
active military, naval, or air service, or, if preexisting 
such service, had been aggravated therein.  38 U.S.C. 
§§ 310, 331 (1970); 38 C.F.R. § 3.303(a) (1970).  A 
preexisting injury or disease was considered to have been 
aggravated by active military, naval, or air service, where 
there was an increase in disability during such service, 
unless there was a finding that the increase in disability 
had been due to the natural progress of the disease.  38 
U.S.C. § 353 (1970); 38 C.F.R. § 3.306(a) (1970).  

Also in September 1971, every veteran was taken to have 
been in sound condition when examined, accepted, and 
enrolled for service, except for defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or when clear and unmistakable evidence 
demonstrated that the injury or disease had existed before 
acceptance and enrollment and had not been aggravated 
thereby.  38 U.S.C. § 311 (1970); 38 C.F.R. § 3.304(b) 
(1970).  

Evidence on file in September 1971 consisted of the 
veteran's service medical records.  The report of his 
September 1970 service entrance examination shows that he 
had no complaints or clinical findings of psychiatric 
disability of any kind.  The first manifestations of such 
disability were recorded in January 1971, when the veteran 
was treated at the mental health clinic for severe 
emotional instability.  

In June 1971, the veteran's case was reviewed by a Medical 
Board, during which he reported that during basic training, 
he had been treated at the Mental Hygiene Clinic.  It was 
noted that on one occasion, he had been hospitalized for 
twenty-four hours, after taking an overdose of aspirin.  
Following a psychiatric examination, the examiner stated 
that many of the veteran's feelings were apparently related 
to impoverished interpersonal relations and to lingering 
guilt feelings regarding the way the veteran had treated 
his parents.  The diagnosis was schizo-affective psychosis, 
chronic, severe, manifested by depression, suicidal 
ideation, marked isolation, and withdrawal from 
interpersonal relationships.  The examiner concluded that 
such disability had existed prior to service, and that 
there was evidence of it in his family relationships, 
school delinquency, and longstanding difficulty in 
controlling his aggressive impulses.  The examiner also 
noted the veteran had attempted suicide during basic 
training. 

The Medical Board found that the veteran's preservice 
psychiatric disability had not been aggravated by service, 
and shortly thereafter, the veteran was released from 
active duty.  
In August 1971, the VA medical facility in Wichita 
requested that the RO adjudicate the question of 
entitlement to service connection for pain in the veteran's 
right side.  It was noted that the veteran had allegedly 
taken an overdose of aspirin in service.  

The veteran, through his representative, contends that the 
September 3, 1971, rating action was the product of CUE.  
Essentially, he presents three theories of the case.  
Primarily, he contends that when he entered service,  there 
was no evidence of any type of psychiatric disorder.  He 
notes that during service, however, he was treated for 
schizo-affective disorder manifested by depression.  
Therefore, he maintains that on September 3, 1971, service 
connection was warranted for psychiatric disability on a 
direct basis.  In the alternative, the veteran contends 
that if he did have psychiatric disability prior to 
service, there was an increase in the underlying pathology 
during service.  Therefore, he maintains that compensation 
is warranted for such disability on the basis of 
aggravation.  Finally, the veteran contends that his 
psychiatric problems in service were actually the initial 
manifestations of PTSD for which service connection was 
later established.  In any event, he contends that the VA's 
failure to grant compensation for psychiatric disability in 
September 1971 was the product of CUE and that such 
decision should be reversed or revised, accordingly.

Conspicuously, the veteran does not allege that the correct 
facts as they were known at the time, or the correct law 
was not before the RO in September 1971.  Rather, his 
efforts to have the Board reverse or revise the RO's 
September 3, 1971, rating action essentially rest upon a 
request that the Board reevaluate and reweigh the evidence 
which was on file at the time.  As noted above, however, 
such reevaluation cannot rise to the stringent definition 
of CUE.  This is particularly true in light of the fact 
that the RO had evidence on file to support its decision.  

Although there was no evidence that he had psychiatric 
problems at the time of his service entrance examination, 
the subsequent Medical Board showed that the veteran had 
had such problems prior to service.  There was no competent 
evidence to rebut that decision; and, thus, there was a 
clear and unmistakable basis to conclude that he was not in 
sound psychiatric condition at the time of his entry in 
service.  There was no evidence, however, that such 
disability had undergone any increase in the underlying 
pathology during service.  Indeed, the veteran has cited no 
evidence of an error so conspicuous a to compel a different 
determination than was reached by the RO in September 1971.  
There being no evidence of CUE, there is no reason to 
reverse or revise the RO's September 3, 1971, 
determination.  

II.  Duty to Assist

In arriving at this decision, the Board notes that during 
the pendency of this appeal, there was a significant change 
in the law.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  That law redefined the obligations of the VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

As noted above, however, a finding of CUE is based on the 
record and the law that existed at the time of the prior 
decision.  Subsequently developed evidence may not be 
considered in determining whether error existed in the 
prior decision.  Therefore, no amount of development could 
assist the veteran in obtaining a favorable disposition of 
his CUE claim.  Accordingly, such development will not be 
performed.  See, e.g.,  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefits flowing to the veteran are to be avoided).  




ORDER

The motion for revision of the September 3, 1971, RO 
decision on the grounds of CUE is denied.


REMAND

The veteran also seeks entitlement to an effective date 
prior to February 3, 1999, for a grant of service 
connection for major depressive disorder

Although the VCAA s not applicable to the veteran's CUE 
claim, the joint motion makes clear that the VCAA  is 
potentially applicable to the veteran's claim of 
Entitlement to an effective date prior to February 3, 1999, 
for a grant of service connection for major depressive 
disorder.  In particular, the VA has to ensure that the 
veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) the information and evidence 
that VA will seek to provide; (3) the information and 
evidence that the veteran is expected to provide; and (4) 
the need to furnish the VA any evidence in his possession 
that pertains to any of his claims, i.e., something to the 
effect that he should give the VA everything he has 
pertaining to his claims.

In the Joint Motion for remand, it was noted that in its 
July 2003 decision, the Board had failed to provide any 
discussion as to whether the VA had provided adequate 
notice of the information and evidence necessary to 
substantiate the appellant's claim pursuant to 38 U.S.C.A. 
§ 5103(a) as amended by the VCAA.  Specifically, the Joint 
Motion stated effective date question did not turn solely 
upon a legal issue.  Rather, the Joint Motion noted that it 
was also relevant to determine whether there was any 
submission prior to February 3, 1999, that could be 
construed as a claim for service connection for psychiatric 
disability (i.e., a possible informal claim to reopen).  
38 C.F.R. § 3.155 (2003). 

In light of the foregoing, the issue of entitlement to an 
effective date prior to February 3, 1999, for a grant of 
service connection for major depressive disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The following actions are to be 
performed:

1.  Ensure compliance with the VA's 
duties to assist the appellant in the 
development of her claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In particular, 
ensure that the veteran has been 
notified of  following:  (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim of entitlement to an effective 
date prior to February 3, 1999, for 
service connection for major depressive 
disorder; (2) the information and 
evidence that VA will seek to provide; 
(3) the information and evidence that 
the veteran is expected to provide; and 
(4) the need to furnish the VA any 
evidence in his possession that 
pertains to any of his claims, i.e., 
something to the effect that he should 
give the VA everything he has 
pertaining to his claims.  

2.  When all of the requested actions 
have been completed, undertake any 
other indicated development and then 
readjudicate the issue of entitlement 
to an effective date prior to February 
3, 1999, for service connection for 
major depressive disorder.  In so 
doing, determine if there is any 
submission prior to February 3, 1999, 
that could be construed as a claim for 
service connection for psychiatric 
disability.  If the benefits sought on 
appeal are not granted to the 
appellant's satisfaction, he must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  It must be 
emphasized, however, that the appellant has the right to 
submit any additional evidence and/or argument on such 
issues.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).  The veteran need take no action unless he is 
notified to do so.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



